Nationwide Life and Annuity Company of America ·Nationwide Provident VA Separate Account A Prospectus supplement dated May 1, 2002 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. 1. Effective May 1, 2009, the following underlying mutual funds are available as investment options under your contract: · Nationwide Variable Insurance Trust – AllianceBernstein NVIT Global Fixed Income Fund: Class VI · Nationwide Variable Insurance Trust – Oppenheimer NVIT Large Cap Growth Fund: Class II · Nationwide Variable Insurance Trust - NVIT Investor Destinations Moderate Fund: Class II · Nationwide Variable Insurance Trust - NVIT Multi-Manager Mid Cap Growth Fund: Class I 2.Effective May 1, 2009, the “Appendix A” is amended to include the following: Nationwide Variable Insurance Trust – AllianceBernstein NVIT Global Fixed Income Fund: Class VI Investment Adviser:Nationwide Fund Advisors Sub-adviser:AllianceBernstein
